Name: Commission Regulation (EEC) No 314/93 of 11 February 1993 amending Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice
 Type: Regulation
 Subject Matter: trade;  trade policy;  plant product;  tariff policy;  beverages and sugar
 Date Published: nan

 No L 36/40 Official Journal of the European Communities 12. 2. 93 COMMISSION REGULATION (EEC) No 314/93 of 11 February 1993 amending Regulation (EEC) No 3518/86 on specific surveillance measures applicable to imports of orange juice subheadings referred to in Article 1 of Regulation (EEC) No 3518/86, HAS ADOPTED THIS REGULATION : Article 1 The list of CN codes in the first subparagraph of Article 1 of Regulation (EEC) No 3518/86 is hereby replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 18 (2) thereof, Whereas Commission Regulation (EEC) No 3518/86 (3), as last amended by Regulation (EEC) No 1052/88 (4), as a specific surveillance measure made import licences for orange juice compulsory ; Whereas the conditions for marketing orange juice falling within CN code 2009 1 1 99 are characterized by strong competition from third countries offering large quantities at prices lower than those in the Community ; whereas, as a result, that CN code should be added to the list of '2009 11 11 , 2009 11 19, 2009 11 99, 2009 19 11 and 2009 19 19'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 166, 20. 6. 1992, p. 5. 0 OJ No L 325, 10. 11 . 1986, p. 14. O OJ No L 103, 22. 4. 1988, p. 24.